EXHIBIT 10.1 SKY PETROLEUM, INC. Attn: Karim Jobanputra, Chief Executive Officer 401 Congress Avenue, Suite 1540 Austin, Texas 78701, USA January 8, 2014 Mark Rachovides c/o Haywood Securities ITF Mark Rachovides, 700-200 Burrard St. Vancouver, BC V6C 3L6, Canada Re: Amendment to 8% Convertible Promissory Note, due January 8, 2014 Dear Mark: This letter documents our agreement to extend the maturity date of the8% Convertible Promissory Note, due January 8, 2014, in the principal amount of US$150,000(the “Original Note”), issued pursuant to the Note Purchase Agreement dated January 8, 2013, between Sky Petroleum, Inc. (the “Company”) and Mark Rachovides, to May 8, 2014.Pursuant to this letter agreement, the Company will issue to you an Amended and Restated 8% Convertible Promissory Note, due May 8, 2014, which shall amend, supercede and replace in its entirety that certain 8% Convertible Promissory Note, due January 8, 2014.The Original Note issued to you shall be null and void, and you agree to return the Original Note to the Company for cancellation. The Note Purchase Agreement remains in full force and effect in accordance with its terms. Sincerely, SKY PETROLEUM, INC. Karim Jobanputra Chief Executive Officer cc:Kenneth Sam, Dorsey & Whitney LLP
